PER CURIAM.
Because the lower court violated the Interstate Compact on the Placement of Children, codified at section 409.401, Florida Statutes (2005), by placing the child, M.T. with her mother, S.D., in Georgia, which is not a “visit” under ICPC Regulation No. 9, without obtaining the consent of the appropriate public authorities of Georgia, we GRANT the petition for writ of certiorari, vacate the order, and remand for further proceedings. See H.P v. Dep’t of Children & Families, 838 So.2d 583 (Fla. 5th DCA 2003).
ERVIN, WOLF and DAVIS, JJ., concur.